957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Joan EDDY, Executor of the Estate of James Peter Eddy,Petitioner.
No. 92-7003.
United States Court of Appeals, District of Columbia Circuit.
March 20, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition for a writ of mandamus, it is


2
ORDERED that the petition be denied.   The circumstances here are not so egregious as to warrant the extraordinary remedy of mandamus.   See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988).   In light of this court's opinion reversing the district court's judgment in favor of appellees,  see Eddy v. Colonial Life Insurance Company of America, 919 F.2d 747 (1990), we expect expeditious treatment of the issues remaining before the district court.   Moreover, we note that while the Federal Rules of Civil Procedure are designed to encourage pre-trial settlement discussions, they are not intended to "impose settlement on unwilling litigants."   Kothe v. Smith, 771 F.2d 667, 669 (2d Cir.1985).   Accord In re Ashcroft, 888 F.2d 546 (8th Cir.1989).